RESOLUCIÓN
Atendidos el informe final de la Procuradora General y la Moción en cumplimiento de orden de réplica que presentó la Leda. María Milagros Charbonier Laureano, el Tribunal censura a la letrada ante la inexactitud de sus facturas y la identificación de horas exactas que no corresponden a las horas reales en que se rindió los servicios legales. Ello apunta a un relajamiento del criterio de honestidad hacia el cliente que exige a todo abogado el Canon 35 del Código de Ética Profesional, 4 LPRAAp. IX.
Ahora bien, los hechos de esta queja se remontan a 2002 y 2003. La queja se refirió a la Oficina de la Procuradora General en marzo de 2007 y tras una investigación de la Oficina del Fiscal General el Secretario de Justicia des*410cartó en enero de 2008 el procesamiento por la comisión de delitos. El asunto estuvo desde entonces en la Oficina de la Procuradora General y no fue hasta agosto de 2014 —seis años y medio después— que se presentó el informe final ante nos.
Pedirle a la abogada que luego de tanto tiempo explique los detalles de sus facturas la colocaría en un estado de indefensión provocado por la demora inexplicada en la investigación de esta queja. Tampoco hay prueba clara, robusta y convincente de que los servicios facturados no se prestaron.
Atendidos estos factores, se apercibe a la licenciada Charbonier Laureano de que debe ser sumamente rigurosa para asegurarse de que el contenido de sus facturas revele con corrección los detalles que requiere el cobro de honorarios por servicios legales prestados. Dicho esto, y por todo lo señalado, se ordena el archivo de esta queja.
Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. La Jueza Presidenta Señora Fiol Matta y la Juez Asociada Señora Rodríguez Rodríguez ordenarían presentar una querella según el informe de la Procuradora General. La Juez Asociada Señora Rodríguez Rodríguez emitió un voto particular disidente. El Juez Asociado Señor Kolthoff Caraballo no interviene. La Jueza Asociada Oronoz Rodríguez se inhibió.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo